SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

582
KA 13-01872
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

STEVEN T. SHORT, DEFENDANT-APPELLANT.


CHARLES A. MARANGOLA, MORAVIA, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered August 20, 2013. The judgment convicted
defendant, upon his plea of guilty, of assault in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of assault in the third degree (Penal Law §
120.00). Defendant’s valid waiver of the right to appeal encompasses
his contention that County Court erred in directing him to pay
restitution to the assault victim inasmuch as that directive was part
of the plea bargain (see People v Kosty, 122 AD3d 1408, 1409, lv
denied 24 NY3d 1220). In any event, defendant failed to preserve for
our review his contention that the court erred in failing to conduct a
hearing with respect to the appropriate payee of the restitution
because he did not request a hearing on that issue (see id.; People v
Robinson, 112 AD3d 1349, 1350, lv denied 23 NY3d 1042). We decline to
exercise our power to review that contention as a matter of discretion
in the interest of justice (see CPL 470.15 [3] [c]).




Entered:    May 1, 2015                            Frances E. Cafarell
                                                   Clerk of the Court